Citation Nr: 0608719	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-05 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The appellant had active military service from July 16, 1979 
to January 4, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.                

The decision set out below grants the claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.  In this regard, the 
Board observes that the underlying issue of entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia will be discussed in the remand portion of this 
decision; this issue is remanded to the RO via the Appeals 
Management Center in Washington, D.C.   


FINDINGS OF FACT

1.  By an August 1980 rating action, the RO denied 
entitlement to service connection for schizophrenia.  The 
appellant was provided notice of the decision and her 
appellate rights.  She did not appeal.

2.  In a September 1984 rating decision, entitlement to 
service connection for a psychiatric disorder was denied.  
The appellant was provided notice of the decision and her 
appellate rights.  She did not appeal.

2.  Evidence received since the unappealed September 1984 
rating decision, when considered in conjunction with all of 
the evidence of record, is not cumulative, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia, is new and material, and therefore, the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury incurred or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
incurred or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including schizophrenia, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).

In VAOPGCPREC 3-03, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

By a September 1984 rating decision, the RO denied the claim 
of entitlement to service connection for a psychiatric 
disorder.  The appellant was provided notice of the decision 
and her appellate rights but did not subsequently file a 
timely appeal.  Therefore, the September 1984 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2005).  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  The 
regulation that defines "new and material" was revised in 
August 2001.  Compare 38 C.F.R. § 3.156 (2001) with 38 C.F.R. 
§ 3.156 (2005).  The amendment is applicable to claims 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The amendment is applicable in this 
case as the appellant's claim to reopen was received August 
30, 2001.  

The appellant's claim of entitlement to service connection 
for a psychiatric disorder, shown as schizophrenia, was 
denied by the RO in an August 1980 rating decision on the 
basis that the appellant had a history of psychotic behavior 
prior to her entrance into the military, including a prior 
history of attempted suicide prior to 


entry into military service, and that aggravation of the pre-
existing condition was not demonstrated.  In a September 1984 
rating action, the RO denied the claim of entitlement to 
service connection for a psychiatric disorder.  

In October 1993, the appellant filed a claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.  In a November 1993 letter, the RO stated that if 
the appellant wished to pursue her claim to reopen the issue 
of entitlement to service connection for a psychiatric 
disorder, it was necessary for her to submit medical evidence 
that her psychiatric disorder was aggravated by her military 
service.  The RO noted they would be unable to take further 
action until new and material evidence had been submitted.  
The appellant failed to submit any evidence within one year 
after the date of this request, and therefore, the claim is 
considered abandoned.  See 38 C.F.R. § 3.158(a) (2005). 

Thereafter, the appellant's claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder 
was received on August 30, 2001.  In a February 2002 rating 
action, the RO once denied the appellant's claim for service 
connection for schizophrenia on the basis that the recently 
submitted evidence was not new and material evidence as to 
the issue of entitlement to service connection for a 
psychiatric disorder.  In a letter, dated in February 2002, 
the appellant was provided notice of the decision and of her 
appellate rights; but did not file an appeal.  Therefore, the 
most recent final denial was the September 1984 rating 
decision.  

The evidence of record at the time of the September 1984 
rating action consisted of the appellant's service medical 
records, private medical records, from September to December 
1981, and a July 1984 statement from Mr. C.A., B.A.  

The appellant's service medical records show that in June 
1979, the appellant underwent an enlistment examination.  At 
that time, in response to the question as to whether the 
appellant had ever had or if she currently had depression or 
excessive 


worry, nervous trouble of any sort, or attempted suicide, the 
appellant responded "no."  The appellant was clinically 
evaluated as "normal" for psychiatric purposes.  The 
records reflect that on October 15, 1979, the appellant was 
hospitalized at the Dwight D. Eisenhower Army Medical Center 
(DDEAMC) at Fort Gordon.  In the Narrative Summary, it was 
noted that the appellant was brought by her Drill Sergeant 
via land ambulance from Fort McClellan for consultation at 
Fort Gordon Community Mental Health Activity (CMHA), and was 
subsequently admitted to the DDEAMC.  The appellant presented 
to the CMHA at Fort McClellan in referral after a suicide 
attempt on October 9, 1979 and because of paranoid ideations.  
It was reported that the appellant's hospitalization was her 
first psychiatric admission.    

In the Narrative Summary, in regard to history of present 
illness, it was noted that according to the appellant, about 
two weeks prior to admission, she was a "hold-over," 
awaiting transfer to Fort Sam Houston after finishing basic 
combat training.  The appellant indicated that everyone 
around her started acting strangely and that she believed 
that she was being followed.  She disclosed a belief that the 
people around her were part of a "communist plot" against 
her.  According to the appellant, on October 9, 1979, she 
attempted suicide by way of overdose with 24 Sinutabs.  It 
was noted that the appellant acknowledged a prior psychiatric 
contact in July 1979, prior to entering the service, after a 
suicide attempt via overdose with the motivating factor for 
the suicide similar to her current suicide attempt.  The 
appellant was not admitted to the hospital but she reported 
an outpatient follow-up evaluation during which time she was 
given medication for "depression."  The appellant denied 
any other prior psychiatric history.  While the appellant was 
hospitalized, she was treated with group and individual 
psychotherapy, and medication.  The diagnosis was the 
following: 

Schizophrenia, paranoid type, chronic, 
moderate; with prominent paranoid 
ideation and grandiose ideation with well 
systematized paranoid delusions, autistic 
thought processes, thought insertion and 
control auditory 


hallucinations, impaired judgment, self-
destructive, impulsive behavior, and 
blunted affect; predisposition; mild, at 
time of admission prior evidence, by 
history, of psychotic symptoms; 
precipitating stresses: routine military 
duty in a training setting, moderate; 
patient has improved moderately with 
treatment but has marked impairment for 
further military duty; considerable 
impairment for social and industrial 
adaptability.  Patient's history as 
outlined in the history of present 
illness appears to indicate the onset of 
delusional thoughts prior to entering the 
Army.  Line of duty (LOD): no, existed 
prior to service (EPTS).        

According to the Narrative Summary, it was recommended that 
the appellant be discharged from the military because the 
condition from which she had was disqualifying for retention 
and existed prior to her entry on active duty.  It was noted 
that if the appellant's illness had been known, it would have 
disqualified her for induction.  It was reported that the 
appellant's condition was not incurred in the line of duty 
and had not been aggravated during service.  

The appellant's service medical records show that on November 
2, 1979, the appellant's case was reviewed by a Medical Board 
which concluded that the appellant's diagnosed schizophrenia 
existed prior to entry on active duty and was not aggravated 
by active duty.  Thus, it was the Medical Board's 
recommendation that due to the appellant's mental illness, 
she should be separated from active military service.  

The appellant's service medical records include a December 
1979 DA Form 2496, Disposition Form, Application for 
Expeditious Discharge, which shows the following statement:

I request discharge for physical 
disability.  I have been informed that, 
based upon the findings and 
recommendations of a medical board, I am 
considered not qualified for retention in 
the military service by reason of 
physical disability which has been found 
to have existed prior to my enlistment 
(induction) and which is neither incident 
to nor aggravated by my military service.

The appellant's signature is on the document.  She was 
subsequently discharged from the military.  

Private medical records show that the appellant was 
hospitalized from September 30, 1981 to October 29, 1981, and 
from November 27, 1981 to December 4, 1981.  The records 
reflect that upon the appellant's first hospitalization, she 
was admitted because of reports of insomnia, severe 
agitation, "hearing voices," and "too much thinking."  The 
appellant reported that she had been hospitalized once 
previously at a VA facility for paranoid schizophrenia.  
While the appellant was hospitalized, she underwent 
psychological testing which reflected a schizophrenic 
pattern.  The appellant's discharge diagnosis was 
schizophrenia, chronic, undifferentiated, decompensated.  
According to the records, upon the appellant's second 
hospitalization, she was again diagnosed with schizophrenia, 
paranoid decompensated.     

In July 1984, the RO received a statement in support of claim 
(VA Form 21-4138) from a Mr. C.A., B.A., whose source of 
knowledge and relationship to the appellant was unknown.  In 
the statement, Mr. A. stated that the appellant was first 
seen at a private medical facility which provided mental 
health services on June 18, 1979.  Mr. A. indicated that the 
appellant was seen by a physician who noted that she was 
depressed, losing weight, and under stress.  According to Mr. 
A., the appellant was seen again by a social worker on June 
19, 1979 and June 25, 1979, at which times 


she continued to be depressed and nervous.  The appellant was 
placed on medication but discontinued the medication within 
one week.  Mr. A. reported that the appellant was not eating 
or sleeping well and was experiencing suicidal ideations.  
According to Mr. A., the appellant was not psychotic and was 
diagnosed with neurotic depression.             

Evidence received subsequent to the September 1984 rating 
decision consists of VA Medical Center (VAMC) outpatient and 
inpatient treatment records, from March 2000 to August 2005, 
a VA examination report, dated in July 2002, records from the 
Social Security Administration (SSA), to include Disability 
Determination and Transmittal Reports, and lay statements.       

In July 2002, the RO received lay statements from the 
appellant's mother and former boyfriend in support of the 
appellant's claim.  In the statement from the appellant's 
mother, the appellant's mother indicated that after the 
appellant's discharge from the military, she was scared of 
people, unfriendly, and did not talk a lot.  In the statement 
from the appellant's former boyfriend, he stated that after 
the appellant entered military service, she complained of a 
sergeant who subjected her to threats, sexual advances, and 
mental and physical cruelty.  According to the appellant's 
former boyfriend, the appellant became distant and 
unfriendly.  In August 2005, the appellant's mother and 
former boyfriend submitted additional lay statements 
reiterating their contentions and observations.  

In July 2002, the appellant underwent a VA examination.  At 
that time, the examiner noted that the appellant had a claim 
pending for post-traumatic stress disorder (PTSD) related to 
military sexual trauma (MST).  The examiner stated that 
according to the appellant, while she was in the military, 
her drill sergeant harassed her and continued to "stalk" 
her after her discharge.  The examiner indicated that a 
review of the appellant's claims file showed that the 
appellant had a psychosis prior to her military service which 
was not incurred in the line of duty and was not viewed as 
having been aggravated by or during her period of military 
service.  


According to the examiner, the appellant had a history of 
schizophrenia with auditory hallucinations which began 
approximately 20 years ago, which would have coincided 
roughly to the psychotic break that appeared to have preceded 
the appellant's induction into the military.  Following the 
mental status evaluation, the examiner stated that no 
symptoms reported by the appellant or noted in the records 
were related to a diagnosis of PTSD.  The pertinent diagnosis 
was schizophrenia, paranoid type.

The VAMC outpatient and inpatient treatment records, from 
March 2000 to August 2005, show intermittent treatment for 
the appellant's diagnosed schizophrenia.  The records include 
a Discharge Summary which reflects that the appellant was 
hospitalized from August 21 to August 30, 2001.  Upon her 
discharge, the pertinent diagnoses were schizophrenia, 
chronic, paranoid type, with acute exacerbation; history of 
poor compliance with medical care; alcohol dependence; and 
cocaine dependence.  The records include a second Discharge 
Summary which shows that the appellant was hospitalized from 
September 2001 to January 2002 for cocaine and alcohol abuse.  
In the Discharge Summary, it was noted that in regard to the 
appellant's psychiatric history, she was discharged from the 
service after five and a half months with an honorable 
discharge, secondary to medical conditions, with the 
diagnosis of schizophrenia.  It was reported "Would have 
expected the service to exacerbate her symptoms if the 
patient had symptoms prior to the onset of service."  It was 
noted that the appellant had been treated with various anti-
psychotic medications with varying effects, and that 
compliance had been an issue for the appellant.  Upon 
discharge, the pertinent diagnoses were cocaine and alcohol 
abuse and dependence, and schizophrenia.      

The VAMC outpatient treatment records show that in November 
2001, it was noted that in regard to the appellant's 
contention that she was harassed by her drill sergeant during 
service, the appellant started to make comments such as 
"maybe it was never him," "maybe it was someone that just 
looked like him," and "maybe my mental illness was making 
me think it was him, and maybe no one was really 


there."  According to the appellant, she had a history of 
paranoid schizophrenia and schizoaffective disorder.  Thus, 
it was reported that the appellant seemed to be questioning 
the reality of her past experiences/sightings of the 
sergeant.  The records also reflect that in September 2005, 
the appellant underwent a psychiatric follow-up evaluation.  
At that time, the examiner noted that the appellant asked if 
her schizophrenia was affected by her MST and boot camp 
experience.  According to the examiner, it was explained to 
the appellant that she had been diagnosed with 
schizoaffective disorder not schizophrenia, and that while 
MST and stressors could exacerbate or provoke an episode for 
either disorder, it did not cause the disorders.  

The VAMC outpatient treatment records also reflect that on 
August 2, 2005, the appellant underwent a follow-up 
evaluation.  At that time, the examiner stated that the 
appellant had some questions regarding her affective 
psychotic disorder and was curious as to why it appeared at 
the age it did (24 years old) during active duty.  The 
examiner noted that the appellant was informed that there was 
usually a genetic predisposition to most illnesses including 
schizoaffective disorder and that it usually occurred in late 
teens to early twenties.  According to the examiner, the 
appellant asked if the stress she experienced during active 
duty could have contributed to the appearance of the illness.  
The examiner indicated that the appellant was informed that 
"it was very possible that her possibly pre-existing 
condition was aggravated by the stress generated during 
active duty in the military."     

The records further show that on August 23, 2005, the 
appellant underwent a psychiatric follow-up evaluation.  At 
that time, the examiner stated that the appellant wanted the 
record to reflect her "23 year history of depression," and 
that her depression and psychiatric illness worsened after 
her military service.  The examiner noted that the 
appellant's records were reviewed and there was copious 
documentation stating that the appellant had developed 
psychiatric disorders as early as the 1980's.  According to 
the examiner, the appellant's reports regarding the MST were 
also documented and her history of substance abuse was 


documented.  The examiner reported that it was obvious that 
the appellant developed worsening of symptoms after her 
military service and that her MST had contributed to her 
illness.

In August 2005, the appellant submitted a copy of a medical 
article regarding the signs and symptoms of schizophrenia.  

In September 2005, the RO received a lay statement from the 
appellant's sister in support of the appellant's claim.  In 
the statement, the appellant's sister stated that according 
to the appellant, she was raped by her sergeant while she was 
in the military.  

In October 2005, the RO received records from the SSA which 
consisted of private medical records, from September 1981 to 
February 2003, and copies of the appellant's service medical 
records.  The private medical records show intermittent 
treatment for the appellant's schizophrenia.  The copies of 
the appellant's service medical records include a 
Consultation Sheet from the CMHA at Fort McClellan to the 
CMHA, DDEAMC at Fort Gordon, dated in October 1979, which 
explained the reasons for the appellant's hospitalization at 
DDEAMC.  In the Consultation Sheet, it was noted that the 
appellant related a complex history which began in 1978, at 
which time she felt that the mayor of Detroit had a 
"contract out on me to murder me."  According to the 
appellant, she believed the communists were behind the plot 
to have her murdered.  It was reported that the appellant was 
hospitalized and treated with medication.  However, 
subsequently, the appellant failed to keep taking her 
medication and her symptoms continued.  It was indicated that 
the appellant joined the army and had a decrease in symptoms, 
but for the past two to three weeks, she had had a recurrence 
of her initial symptoms.  The impression was chronic paranoid 
schizophrenia, and the appellant was transferred to the 
DDEAMC.        

The SSA records also include Disability Determination and 
Transmittal Reports from the SSA, which show that the 
appellant was awarded Social Security disability 


benefits for schizophrenia beginning in approximately 
November 1989.  

The Board has reviewed the evidence since the September 1984 
rating action and has determined that the VAMC outpatient and 
inpatient treatment records, specifically the Discharge 
Summary from the appellant's hospitalization from September 
2001 to January 2002, and the medical entry dated on August 
2, 2005, are "new and material."  In this regard, the 
aforementioned medical evidence includes opinions from VA 
examiners which suggest that the appellant's pre-existing 
schizophrenia was aggravated by her period of active military 
service.  This evidence is new in that it was not previously 
of record.  In addition, it bears directly and substantially 
on the question before the Board, that is, whether the 
appellant's pre-existing schizophrenia was aggravated by her 
period of active service, or can otherwise be attributed to 
service.  This evidence raises a reasonable possibility of 
substantiating the claim.  Therefore, in light of the above, 
it is the Board's determination that the aforementioned 
evidence is both "new and material."  Accordingly, the 
appellant's claim for service connection for a psychiatric 
disorder, to include schizophrenia, is reopened.         


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia is reopened; the claim is granted to 
this extent only.


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for schizophrenia must be adjudicated 
on a de novo basis without regard to the finality of the 
September 1984 rating decision.   

As previously stated, the appellant's service medical records 
show that in November 1979, a Medical Board determined that 
the appellant should be discharged from service because of 
her schizophrenia, which was found to have pre-existed 
service and not aggravated therein.  However, in the VA 
Discharge Summary from the appellant's hospitalization from 
September 2001 to January 2002, and the VAMC entry dated on 
August 2, 2005, the VA examiners provide opinions which 
suggest that the appellant's pre-existing schizophrenia was 
aggravated by her period of active military service.  Thus, 
in light of the above, the Board is of the opinion that an 
additional VA examination must be performed.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. 
March 3, 2006). 

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive examination conducted by a 
psychiatrist to determine the nature and 
etiology of any psychiatric disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, but is 
requested to specifically review the 
following: (1) the appellant's service 
medical records, (2) the private medical 
records showing that the appellant was 
hospitalized from September 30, 1981 to 
October 29, 1981, and from November 27, 
1981 to December 4, 1981, (3) the 
statement in support of claim from Mr. 
C.A., dated in July 1984, (4) the July 
2002 VA examination report, (5) the VA 
Discharge Summary which shows that the 
appellant was hospitalized from September 
2001 to January 2002, and (6) the VAMC 
outpatient treatment records from March 
2000 to August 2005; specifically the 
entries dated on November 16, 2001, 
September 6, 2005, August 2, 2005, and 
August 23, 2005.     

After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether the appellant 
currently has any psychiatric disorders, 
to specifically include schizophrenia.  
If a psychiatric disorder is found, the 
examiner must provide an opinion as to 
whether the currently diagnosed 
psychiatric disorder pre-existed the 
appellant's period of service from July 
16, 1979 to January 4, 1980.  

If it is determined that the appellant's 
psychiatric disorder preexisted military 
service, the examiner must provide an 
opinion on the basis of all the evidence 
of record pertaining to the 
manifestations of the disability prior 
to, during, and subsequent to service, if 
the disability underwent an increase in 
severity during service.  The examiner 
must provide an opinion as to whether the 
appellant's complaints in service 
represented a temporary or intermittent 
flare-up of the preexisting disorder or 
if there was an inservice increase, 
whether it was due to the natural 
progression 


of the disorder, or the result of the 
appellant's military service.  

If the examiner finds that if the 
evidence does not show a pre-existing 
psychiatric disorder, the examiner is 
asked to provide an opinion as to whether 
any currently diagnosed psychiatric 
disorder is related to the appellant's 
military service.  

A complete rationale for any opinion 
expressed must be included in the 
examination report.  The report prepared 
must be typed.

3.  The appellant is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.      

4.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO must provide the 
appellant and her representative a 
supplemental statement of the case and 


an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.   

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


